MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ motion to reopen to apply for protection under the Convention Against Torture (“CAT”).
The BIA did not abuse its discretion in denying petitioners’ motion to reopen filed more than 35 months after the BIA’s final order of removal because the motion to reopen was untimely. See 8 C.F.R. § 1003.2(c); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (standard of review). Moreover, the BIA did not abuse its discretion in denying the motion to reopen because petitioners failed to make a prima facie showing that they would more likely than not be tortured if re*518moved to Mexico. See Kamalthas v. INS, 251 F.3d 1279, 1281 (9th Cir.2001).
Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. To the extent petitioners seek reinstatement of voluntary departure, this court lacks jurisdiction to grant that request. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004). The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.